F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAY 17 2002
                           FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

    NELSON LASH AKINMULERO,

                Petitioner-Appellant,

    v.                                                  No. 02-9530
                                                   (INS No. A91299075)
    IMMIGRATION &                                   (Petition for Review)
    NATURALIZATION SERVICE,

                Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before SEYMOUR, LUCERO, and MURPHY, Circuit Judges.




         This panel has determined unanimously that oral argument would not

materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);

10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral

argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This matter comes before the court on petitioner Nelson Lash Akinmulero’s

petition for review and request for stay pending review. Mr. Akinmulero seeks

review of the April 17, 2002 order of the Board of Immigration Appeals (BIA)

dismissing his appeal of the immigration judge’s July 1, 1999 decision finding

him removable and denying his application for cancellation of removal. The BIA

concluded that Mr. Akinmulero had not established that his removal would cause

exceptional and extremely unusual hardship to his daughter.

      Having reviewed the materials presented to us, we conclude that this court

does not have jurisdiction over this matter. A determination by the BIA that

one seeking suspension of a deportation order has not shown “extreme hardship”

is a discretionary decision that this court may not review. 8 U.S.C.

§ 1252(a)(2)(B)(ii); Escalera v. INS , 222 F.3d 753, 755 (10th Cir. 2000).

Accordingly, the petition for review is DISMISSED, and the motion to stay

is DENIED as moot.


                                                    Entered for the Court
                                                    PER CURIAM




                                         -2-
                                          2